 554DECISIONSOF NATIONALLABOR RELATIONS BOARDRCA Corporation'andLocal Union No.24, Interna-tionalBrotherhoodofElectricalWorkers,AFL-CIO & CLC,Petitioner.Case 5-RC-7080July 20, 1970DECISION AND DIRECTION OF ELECTIONBY MEMBERSFANNING,BROWN,AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Harvey A.Holzman. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, this case wastransferred to the National Labor Relations Boardfor decision. The Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the NationalLabor Relations Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner seeks to represent all computerservice representatives of Area "A" of the depart-ment of field engineering of the Employer's Bal-timore District, excluding office clerical employees,guards, and supervisors as defined in the Act. TheEmployer maintains that the unit requested by thePetitioner is inappropriate and argues that only anationwide unit consisting of about 1,632 em-ployees is appropriate for the purposes of collectivebargaining. The Employer also contends, contraryto the Petitioner, that its maintenance leaders arenot supervisors within the meaning of the Act andshould be included in any unit found appropriate.There is no history of collective bargaining for anyof the employees sought by the Petitioner, and nolabor organization seeks to represent the employeesin a more comprehensive unit.'The name of the Employer appears as amended at the hearingThe Appropriate UnitThe Employer, a Delaware corporation, whichhas headquarters in Cherry Hill, New Jersey, is anationwidecompany engaged in the design,development, manufacture, sale, installation, andservice of electronic equipment at various locationsin the United States, including a facility at GlenBurnie, Maryland. Its field engineering operation isadministratively and approximately geographicallydivided into four regions, and further successivelydivided into districts and areas. The eastern region,consisting of about 460 employees, is composed ofnine districts, one of which is Field EngineeringDistrictBaltimore. This district has its office inGlen Burnie, Maryland, and covers all of Marylandand Virginia, with a few customers in Washington,D.C. The district, consisting of 46 computer ser-vice representatives and 6 maintenance leaders, iscomprised of 4 areas, A, B, C, and D, of which A isthe one petitioned for. The district is headed byDistrictManager J. Serena, and each area in theBaltimore district has a separate area manager.They do not have regular offices, but rather usespace at a customer location as an office and have atelephone. Area A, supervised by Benjamin Aliquo,covers the Baltimore area and Western Marylandand consists of 13 computer representatives and 3maintenance leaders. The areas are structured ac-cording to the various customers along the lines ofthe types of equipment installed and serviced, andthere is geographical overlapping of areas withinthe district.The employees sought are engaged in the instal-lationandmaintenanceofelectronicdataprocessing equipment sold or leased by the Em-ployer'sinformationsystemsdivisiontoitscustomers at various sites or locations in Area "A."The record reveals that employee relations poli-cies such as wage scales, fringe benefits, and jobcontent are uniform throughout the Company. Thepolicies are developed and centrally administeredfrom the home office in Cherry Hill.Computer service representatives are recruitedordinarily by the placement of advertisements bythe personnel department in Cherry Hill and in thelocal newspapers where the available position islocated. The applicant would be interviewed by thedistrictmanager, or in some cases, the areamanager, who would then make the recommenda-tionwhether the applicant is to be hired. In theabsence of the personnel office in Cherry Hilldeveloping disqualifying information, the applicantwould be hired on the recommendation of the dis-trict manager or area manager.184 NLRB No. 63 RCA CORPORATIONOnce a man is hired, he is under the charge ofthe area manager, except when he is sent to one ofthe two regional training schools for a minimum of8 weeks. The area manager then makes all requestsand recommendations for raises for employees andinitiatesalldischarge actions subject to the ap-proval of the district manager and the home office.If an employee wanted time off or was sick, hewould contact his area manager, who has authorityin these matters. The area manager also has theresponsibility for taking disciplinary measures, suchas warnings or probation.As to the interchange of employees, RegionalManager Johns testified that an employee wouldaverage two trips per year to another district inorder to provide some type of emergency assistanceon a temporary basis. Specifically with regard toArea "A," Area Manager Aliquo testified that onlythreemen in the area transferred temporarily toanother district, although many temporary transferswere made to and from other areas within the Bal-timore district. As far as permanent transfers, on anational level, Johns testified that about 5 percentof the work force was relocated during the yearpreceding the hearing.The Employer urges that a nationwide unit is theoptimum unit for purposes of collective bargainingbecause the record shows: (1) high degree of cen-tralization and uniform control of the whole opera-tion; (2) centralized system of personnel and em-ployee relations policies; (3) centralized anduniform programs for employee training; (4) sig-nificant interchange; and (5) limitation of theauthority of the area manager to the application ofpolicies and procedures established by the centraloffice.We do not agree.While the Employer's operations are integratedand interdependent, and some of the factors reliedon by the Employer would, in part, suggest that anationwide unit is appropriate in this case, theBoard has recognized that units of lesser scope arealso appropriate in certain situations in other non-retail industries.2 Upon consideration of all of theabove factors, we find merit in the Petitioner's con-tention that a unit limited in scope to the em-ployees of Area "A" of the Employer's Baltimoredistrict is appropriate.3The record is clear that the area manager hasconsiderable authority over the daily activities ofthe employees. The area manager is responsible forthe physical scheduling of the workloads and hasconsiderable authority with respect to promotiontSeeWells Fargo Bank,179 NLRB 465 (Banking),Monongahela PowerCompany, 176 NLRB 913 (Public Utility),Fireman's Fund Insurance Com-pany,173 NLRB 982 (Insurance Claims)In view of our findings herein, and the fact that the Petitioner seeks555and disciplinarymatters.He may grant leavewithout home office approval. There is a minimumamount of interchange involving Area "A," andwhat interchange occurs is limited largely to emer-gency situations.Accordingly, in view of the wide geographicalseparation between the Baltimore district and otherdistricts, the infrequent interchange of employees,the separate immediate supervision, the absence ofany bargaining history, and the fact that no otherlabor organization seeks a broader unit, we find, inagreement with the Petitioner, that a unit restrictedto the employees in the Area "A," as describedbelow, is appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act.Unit Placement and EligibilityAs set forth above, the Employer, unlike the Peti-tioner, contends that its maintenance leaders arenot supervisors within the meaning of the Act, andshould be included in any unit found appropriate.There are these maintenance leaders assigned toArea "A." The maintenance leaders, like the com-puter service representatives, are salaried, with theminimum salary for a maintenance leader being ap-proximately $1,400 per year higher than theminimum salary for a computer service representa-tive, although one computer service representativein Area "A" earns more than a maintenance leader.The maintenance leaders spend 80 percent oftheir time performing the same work as the com-puter service representatives, and they have noauthority to hire, discharge, suspend, layoff, repri-mand or promote, or to make effective recommen-dations concerning these or any other personnel ac-tions. The maintenance leaders gain the position bylength of service and expertise.On the basis of the foregoing, and the entirerecord, we find that the maintenance leaders do notpossess or exercise supervisory authority as definedin the Act, but that they are merely highly skilledemployees whose status as maintenance leadersresults from supervisor abilities and length of ser-vice.'We shall, accordingly, include them in theunit.We find that the following employees of the Em-ployer constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section9(b) of the Act:AllComputer Service Representatives andonly the Area "A" unit, and the Employer claims that only the nationwideis appropriate, we find it unnecessary, and make no determination, whetheror not the district or region could be an appropriate bargaining unit'MonongahelaPower Company,176 NLRB 913 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaintenance Leaders employed in Area "A"of theBaltimoreDistrict of the Employer's in-formation System Division's Field Engineering(Installation andMaintenance) Activity, ex-cluding all District Engineers, Office Clerical' In order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsiorUn-derwear Inc ,156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S759 Accordingly,it is hereby directed that an election eligibility list, con-taining the names and addresses of all the eligible voters, mustbe filed byEmployees, Guards, Professional Employees,and Supervisors as defined in the Act.[Direction of Election 5 omitted from publica-tion. )the Employer with the Regional Director for Region5 within 7 days of thedate of this Decision and Direction ofElection TheRegional Director shallmake the list available to all parties to the election No extension of time tofile this list shall be grantedby theRegional Director except in extraordina-ry circumstances Failure to comply with this requirement shall be groundsfor setting aside the election whenever proper objectionsare filed